Citation Nr: 1135299	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for benign prostrate hyperplasia (BPH) with nonspecific chronic prostatitis, status post open simple prostatectomy, including as due to herbicide exposure in service.  

2.  Entitlement to service connection for erectile dysfunction, including as due to BPH, with nonspecific chronic prostatitis, status post open simple prostatectomy, and as due to herbicide exposure in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1968 to August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of December 2005 and September 2007 rating decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran did not experience an injury, disease, or chronic symptoms of a prostate disorder, including BPH, during service.  

2.  The Veteran did not have continuous symptoms or complaints of a prostate disorder, including BPH, in the years immediately subsequent to service.  

3.  The Veteran was first treated for BPH, with nonspecific chronic prostatitis, status post open simple prostatectomy in May and June 2004.  

4.  The prostate disorder is not causally related to service, including presumed exposure to herbicide agents or to any event or incident therein.  

5.  The Veteran did not experience an injury, disease, or chronic symptoms of erectile dysfunction during service.  

6.  The Veteran did not have continuous symptoms or complaints of erectile dysfunction in the years immediately subsequent to service.  

7.  The Veteran was first treated for erectile dysfunction in May and June 2004.  

8.  The Veteran is not service connected for any disability. 

9.  The erectile dysfunction is not causally related to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The Veteran's prostate disorder, BPH with nonspecific chronic prostatitis, status post open simple prostatectomy, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(iii), 3.309(e) (2010).  

2.  Erectile dysfunction was not incurred in or aggravated by service, nor is it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claims.  August 2005 and July 2007 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The July 2007 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in June 2007, with the examiner providing an addendum opinion in July 2008.  While the Veteran's representative contends otherwise, the Board finds that these reports, taken together, are adequate for rating purposes.  In this regard, it is noted that the VA examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether the disabilities for which service connection was claimed were related to the Veteran's service, including exposure to herbicides during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.  

The VA Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).  

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for BHP, Status Post Prostatectomy

In the present case, the Veteran seeks service connection for a prostate disorder, BPH (known as either benign prostatic hypertrophy or benign prostatic hyperplasia) as due to exposure to herbicide agents during his Vietnam service.  He contended in his substantive appeal (VA Form 9) that an enlarged prostate developed gradually after service separation and slowly worsened until he finally saw a doctor after service in 1990.

The Board will first consider whether the Veteran's claimed prostate disorder is causally or etiologically related to in-service herbicide exposure, as he asserts.  The Board finds that the Veteran was exposed to herbicides during his service in the Republic of Vietnam.  Service records confirm that the Veteran has qualifying service in the Republic of Vietnam.  The DD Form 214 shows that the Veteran had foreign service for a period of one year and was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other awards and decorations.  While this document indicates that he did not serve in Vietnam, STRs show that he received treatment in August 1969 while stationed at Tuy-Hoa Air Base in the Republic of Vietnam.  Thus, he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii); therefore, he is presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.  

Private treatment records reflect that in May and June 2004 the Veteran was treated for BPH with nonspecific chronic prostatitis, and underwent an open prostatectomy.  The pathology report shows that there was no evidence of malignancy.  Treatment records at that time show that the Veteran had erectile dysfunction associated with BPH and the treatment thereof.  

The Veteran was afforded an examination by VA in June 2007.  In a July 2008 addendum, the VA examiner was requested to render an opinion regarding the relationship of the etiology of the Veteran's postoperative benign BPH with erectile dysfunction, including due to antecedent Agent Orange exposure.  The VA examiner indicated that a review of all the available medical literature showed a tangential consideration between prostate cancer and Agent Orange exposure, but not a relationship between BPH and/or impotence or erectile dysfunction and Agent Orange exposure.  The VA examiner stated that he was unable to find any literature data that in any way related these disabilities to Agent Orange.  

The Veteran's representative argues that the opinion expressed in the July 2008 addendum constitutes "nonevidence" such that an additional opinion should be obtained.  As distinguished from a case where an examiner indicates an inability to render an opinion because to do so would involve speculation, and the examiner renders no such nexus opinion, the VA examiner in this case did render a negative nexus opinion in the July 2008 addendum.  The VA examiner in July 2008 indicated that to make an opinion of relationship of the BPH and erectile dysfunction to Agent Orange exposure in service would involve speculation; however, the VA examiner did not indicate that rendering a negative nexus opinion would involve speculation.  From the context of the addendum report, which includes the VA examiner's review of medical literature, and the wording of his conclusion, that there was no literature data that "in any way" related BPH or erectile dysfunction to Agent Orange exposure, the VA examiner's conclusion amounts to a negative nexus opinion.  As a medical nexus opinion has been provided in July 2008, notwithstanding the use of the word speculative, and there is otherwise no medical opinion that establishes a medical nexus between BHP and/or erectile dysfunction, the Board finds that an additional examination or medical nexus opinion is not necessary to decide this case.  

The Veteran is not entitled to presumptive service connection based on herbicide exposure, because his currently diagnosed BPH is not enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In addition, there is no competent medical opinion linking the currently diagnosed BPH to presumed in-service herbicide exposure.  Although the Veteran has attributed his currently diagnosed BPH to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent opinion linking his current prostate disorder to presumed herbicide exposure in service.  Further, he does not contend, and it is not shown, that he has been diagnosed with prostate cancer, which is enumerated as a presumptive disease under 38 C.F.R. § 3.309(e).  Thus, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed BPH and herbicide exposure, and there is no other competent medical evidence indicating that such a nexus relationship exists, his claimed disorder cannot be presumed to be due to Agent Orange exposure.  Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Regarding the theory of direct service incurrence, the Board finds that the Veteran did not experience an injury, disease, or chronic symptoms of a prostate disorder, including BPH, during service.  The Veteran has not contended that his prostate problems began during his period of active duty.  Moreover the evidentiary record does not support a finding that symptoms of prostate disability had its onset during service.  The Veteran's STRs are devoid of complaints, findings, or treatment for a prostate disorder.  On examination for separation from service, clinical evaluation of the genitourinary system was normal.  

The Board finds that the Veteran did not have continuous symptoms or complaints of a prostate disorder, including BPH, in the years immediately subsequent to service.  The Veteran does not even contend that he experienced prostate disorder symptoms immediately after service separation, only that an enlarged prostate developed gradually after service separation and slowly worsened until he finally saw a doctor after service in 1990.  The first indication of a prostate disorder was not shown until many years after separation from service.  Indeed, the Board observes that the earliest documentation of a prostate problem contained in the record is found in 2004.  The Veteran was first treated for BPH, with nonspecific chronic prostatitis, status post open simple prostatectomy in May and June 2004.  The documentation contemporaneous with service does not show any complaint, diagnosis, or treatment referable to a prostate disorder.  The remainder of the evidentiary record is also silent for any indication of a prostate disorder until many years after service.  Thus, the Board finds that the Veteran did not have a continuity of symptomatology for a prostate disorder since service separation.  

The Board further finds that the prostate disorder (BPH status post prostatectomy) is not causally related to service, including presumed exposure to herbicide agents or to any event or incident therein.  As the analysis above reflects, in a July 2008 addendum, the VA examiner rendered a negative nexus opinion regarding the relationship of the etiology of the Veteran's postoperative benign BPH with erectile dysfunction, including due to antecedent in-service Agent Orange exposure.  This opinion was based on a review of the Veteran's history and claims file and medical literature.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for BPH, status post prostatectomy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Service Connection for Erectile Dysfunction

The Veteran contends that service connection is warranted for erectile dysfunction.  He generally contends that erectile dysfunction is related to herbicide exposure in service.  He specifically contends that erectile dysfunction is related to BPH with prostatitis, status post prostatectomy.

After a review of all the evidence, the Board finds that the Veteran did not experience an injury, disease, or chronic symptoms of erectile dysfunction during service.  VA recognizes the Veteran's in-service exposure to the herbicide Agent Orange; however, there are no complaints or manifestations of erectile dysfunction during service.  Service treatment records are negative for symptoms, complaints, findings, diagnosis, or treatment of erectile dysfunction during service. 


The Board also finds that the Veteran did not have continuous symptoms or complaints of erectile dysfunction in the years immediately subsequent to service.  As noted previously, erectile dysfunction disorder was first found years after service in 2004, and the Veteran does not contend that he had continuous symptoms of erectile dysfunction in the years since service.  His primary contention is that the disability is related to his (non-service-connected) BHP, status post prostatectomy.  As discussed and found by the Board in this decision, service connection is not in effect for BHP, status post prostatectomy.  

The Board further finds that the prostate disorder, including BPH and status post prostatectomy, which is the immediate cause of the erectile dysfunction, is not causally related to service, including presumed exposure to herbicide agents or to any event or incident therein.  As the analysis above reflects, in a July 2008 addendum, the VA examiner rendered a negative nexus opinion regarding the relationship of the etiology of the Veteran's postoperative benign BPH with erectile dysfunction, including due to antecedent in-service Agent Orange exposure.  This opinion was based on a review of the Veteran's history and claims file and medical literature.  

For these reasons, the Board finds that a preponderance of the evidence is against 

the Veteran's claim for service connection for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for BPH with nonspecific chronic prostatitis, status post open simple prostatectomy, including as due to herbicide exposure in service, is denied.  

Service connection for erectile dysfunction, including as due to BPH, with nonspecific chronic prostatitis, status post open simple prostatectomy, and as due to herbicide exposure in service, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


